19 F.3d 11
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sylvester L. PATTERSON, Plaintiff-Appellant,v.MAYOR AND CITY COUNCIL OF BALTIMORE, MARYLAND, Defendant-Appellee.
No. 93-1514.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1993.Decided March 1, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M.J. Garbis, District Judge.  (CA-91-2938-MJG)
Sylvester L. Patterson, pro se.
Eileen Antoinette Carpenter, Baltimore City Public Schools, Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing this Title VII action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Patterson v. Mayor and City Council of Baltimore, Maryland, No. CA-91-2938-MJG (D. Md. Mar. 18, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.